Citation Nr: 9926176	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a stomach/reflux 
disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and spouse




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to March 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied service 
connection for a psychiatric disorder and a stomach/reflux 
disorder.  

The veteran appeared and testified at a June 1999 Board 
hearing before the undersigned Board Member.  The issue of 
entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), will be 
addressed in the remand portion of this decision.


FINDING OF FACT

There is no medical evidence of a nexus or link between the 
veteran's currently diagnosed gastroesophageal reflux disease 
and her period of service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a stomach/reflux 
disorder.  38 U.S.C.A. §5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it609, 611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter referred to as " the Court") has 
recently indicated that a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran was on active duty from December 1991 to March 
1993.  The service medical records (SMRs) show that she was 
seen and treated in November 1992 for what was diagnosed as 
acute gastroenteritis, which was symptomatic of vomiting, 
diarrhea, nausea, and stomach pain over the period of a few 
days, and then apparently resolved.  The SMRs are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, gastroesophageal reflux disease.

August 1995 VA treatment records show the veteran was seen 
for abdominal pain, gas, and bloating.

A May 1997 VA stomach examination report stated that the 
veteran complained of the following: stomach gas; nausea; 
heartburn; occasional yellow, sour vomitus; stomach cramp; 
and general abdominal discomfort.  The veteran further 
complained that these symptoms had been persistent for the 
past few years, for which she claimed she was told she had 
reflux esophagitis.  Objectively, palpation and percussion of 
the abdomen revealed generalized tenderness, mostly around 
the umbilicus epigastrium right upper quadrant.  The 
diagnosis was upper gastroesophageal reflux disease and 
hiatal hernia.  A contemporaneous VA radiology report (upper 
GI series) was normal.

A July 1997 VA treatment record shows the veteran was seen 
for complaints of constant nausea, vomiting, diarrhea, and 
gas pains.

A September 1997 VA operation report of a 
esophagogastroduodenoscopy with biopsies revealed a 
postoperative diagnosis of mild gastritis and mild 
esophagitis.
A May 1998 VA examination of the stomach, duodenum, and 
peritoneal adhesions recited the veteran's complaints of 
chronic abdominal discomfort cramping, nausea, and heartburn 
almost every day since 1992.  Objectively, there was mild 
general tenderness in the mid-abdomen and epigastric area on 
palpation.  The diagnosis was gastroesophageal reflux 
disease.  The addendum to this examination stated that the 
"[v]eteran had similar symptoms while in the service which 
was detected at the time as dyspepsia/gastroesophageal reflux 
disease and had similar treatment in the past which she is 
getting at this time."  A contemporaneous VA radiology 
report (upper GI series) revealed an impression of prominent 
gastric folds, but was otherwise an unremarkable examination.

The remaining evidence consists of the veteran's hearing 
testimony before the RO and the Board, her husband's 
testimony before the RO, her mother's testimony before Board, 
and the veteran's variously dated written statements.  These 
statements and testimony contend that the veteran's currently 
gastroesophageal reflux disease was initially incurred in, or 
as a result of, service, and has persisted ever since. 

After a careful review of the record, the Board finds that 
the veteran's claim for service connection is not well 
grounded because the medical evidence reveals no link or 
nexus between the veteran's currently diagnosed 
gastroesophageal reflux disease and her period of service.  
Despite the medical observations made in the addendum to the 
May 1998 VA examination report, there is no record in the 
SMRs showing that the veteran was treated for, or diagnosed 
with, dyspepsia/gastroesoph- ageal reflux disease.  Although 
the veteran was seen and treated in November 1992 while on 
active duty for complaints of nausea, vomiting, and diarrhea 
of two days duration, the medical evidence shows that those 
symptoms were attributed to acute gastroenteritis, which 
apparently resolved as there is no further indication of such 
during or after service.  The SMRs e entirely negative for 
any symptoms or abnormal clinical findings that were 
attributed to gastroesophageal reflux disease. Thus, the 
doctor's May 1998 statement that the veteran had similar 
symptoms while in the service which was detected at the time 
as dyspepsia/gastroesophageal reflux disease is incorrect; no 
such diagnosis appears in the SMRs.  It is therefore apparent 
that the notation of a history of an inservice diagnosis of 
dyspepsia- gastroesophageal reflux disease being detected 
during service was history obtained from the veteran rather 
than a review of the service medical records.  To the extent 
that the May 1998 physician's statement can be construed as 
offering a nexus  opinion (disability at issue causally 
linked to inservice symptoms), such a medical opinion is 
based on an inaccurate factual premise (the service medical 
evidence reveals no notation of a diagnosis of 
dyspepsia/gastroesophageal reflux disease) and has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
If the physician had reviewed the service medical records and 
opined that the veteran's current gastroesophageal reflux 
disease was linked to the inservice complaints that at that 
time were attributed to acute gastroenteritis, such an 
opinion would be competent medical evidence of the claimed 
nexus, but such is not the case here.  The Board further 
notes that, as the post-service medical records show that 
veteran did not complain of any gastroesophageal symptoms 
until August 1995, some two years after service, there is no 
medical evidence of continuity of symptomatology. 

Therefore, the only evidence of record supporting the 
veteran's contention regarding a nexus between the disability 
at issue and her inservice symptoms are her own written 
statements and hearing testimony, as well as the hearing 
testimony of her husband and mother.  As a matter of law, 
these individuals, including the veteran, are not competent - 
as laypersons - to offer opinions that the veteran's post-
service gastroesophageal reflux disease is related to 
service.  Such statements do not satisfy the medical nexus 
requirement and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In other words, the veteran needs to show medical evidence 
that her gastroesophageal reflux disease can be medically 
linked to service.  By this decision, the Board is informing 
the veteran that competent medical evidence of causation is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).




ORDER

A well-grounded claim not having been submitted, service 
connection for a stomach/reflux disorder is denied. 




REMAND

The veteran contends that her psychiatric problems, including 
PTSD, began in service as a result of physical injuries and 
metal shock she received after a fellow soldier fired a blank 
round from an M60 machine gun very close to her right face, 
ear, and head area.  Indeed, a review of the veteran's SMRs 
include an August 1992 emergency care treatment record 
showing the veteran was seen for powder burns, slight 
swelling, and pain on the right side of her face, as well as 
complaints of headaches and double vision as a result of the 
M60 machine gun incident.  It was noted, however, that the 
veteran was alert and in no acute distress.  The SMRs also 
show the veteran was seen by a behavioral science specialist 
in October 1992 to assess the veteran's continued complaints 
of shoulder pain.  At that time the veteran expressed her 
desire to leave military service; the assessment was 
malingering.  The November 1992 separation examination was 
devoid of any indication that the veteran suffered from any 
psychiatric disorder. 

Post-service medical records begin with an April 1997 VA 
psychiatric evaluation report, which included the examiner's 
opinion that the veteran was significantly affected by 
separation from her family in the military; that patterns of 
dependency and loss of support raised the impact of a life 
threatening event during service; and that the veteran may 
have issues related to abandonment/fear of death due to this 
experience.  The diagnosis was "features of PTSD." 

A May 1997 VA mental health clinical record stated an 
impression of PTSD, chronic, with depression.
A May 1998 VA psychological evaluation report included a 
detailed history of the veteran's psychiatric condition and 
the results of various psychological tests.  The examiner 
opined that the veteran's responses, as elicited by these 
tests, were grossly exaggerated, in an effort to misrepresent 
herself.  The impression was as follows: Malingering; 
generalized anxiety disorder; personality disorder; avoidant 
and dependent P/D features; social dependence, 
unrealistically high expectations of others which are not 
met; and a global assessment of functioning score (GAF) of 
75.  

A May 1998 VA PTSD examination report included the following 
diagnoses: schizoaffective disorder, depressed type; PTSD, 
mild; social phobia; obsessive-compulsive traits; and a 
current GAF of 40.  The examiner noted that the claims file 
was available and he commented on the May 1998 VA 
psychological evaluation report.  The examiner opined that 
the veteran was not malingering; that the best diagnosis was 
schizoaffective disorder.  In addition, the examiner found 
that there were marked signs of anxiety and social phobia, as 
well as definite traits of obsessive-compulsive disorder, 
adding that "[t]his women wept and the tears rolled down her 
cheeks.  There was no pretense, no play-acting, no indication 
of malingering."

Therefore, in view of the conflicting evidence of record, the 
Board finds that additional development is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Any VA medical records since May 1998 
documenting ongoing psychiatric 
treatment/therapy should be associated 
with the claims file. 

2.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
by a psychiatrist who has not previously 
evaluated her.  The examination should be 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) score, to 
determine the nature, type, severity, and 
extent of the veteran's psychiatric 
disorder(s), and whether any diagnosed 
psychiatric disorder(s), to include PTSD, 
are etiologically related to service.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  The 
examiner should comment on all of the 
previous examinations concerning the 
veteran's psychiatric state, as well as 
the SMRs relevant to this issue.  All 
tests and studies deemed necessary should 
be accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of service 
connection for a psychiatric disorder, to 
include PTSD.  If the RO's decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

The purposes of this remand are to assist the veteran in the 
development of her claim and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  







The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







